Citation Nr: 1219634	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-16 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric condition.

2.  Entitlement to service connection for an acquired psychiatric condition.

3.  Entitlement to service connection for residuals of endometrial cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1985 to April 1988.  According to the Veteran's available DD Form 214, the Veteran had a four year, two month, and 17 day period of active service before this period, which, according to the Veteran, was from January 1981 to March 1985.  This period of service has not yet been confirmed.  The Veteran had a subsequent period of service in the United States Air Force Reserve, and the Veteran was placed on the retired reserve in October 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO), which declined to reopen the Veteran's claim for service connection for an acquired psychiatric condition, and denied the Veteran's claim for service connection for endometrial cancer.

Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, such as depression, the United States Court of Appeals for Veterans Claims (Court) has held that such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, but she instead makes a general claim for compensation for the difficulties posed by his mental condition.  Id.  Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to adjustment disorder, but it should instead encompass this and any other psychiatric diagnosis in the claims file.

On her May 2009 Form 9, Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge.  Prior to the scheduling of this hearing, the Veteran properly withdrew her request for such hearing.  The Veteran's hearing request has therefore been deemed withdrawn.  See 38 C.F.R. § 20.704 (2011). 

The issues of entitlement to service connection for an acquired psychiatric condition and residuals of endometrial cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an October 2003 rating decision, a VA RO denied the Veteran's claim for service connection for an acquired psychiatric condition, and the Veteran did not timely file a notice of disagreement with this decision.

2.  Evidence associated with the claims file after October 2003 includes relevant service department records that were not of record at the time of the October 2003 rating decision denying the claim for service connection for an acquired psychiatric condition.


CONCLUSIONS OF LAW

1.  The October 2003 rating decision denying the Veteran's claim for entitlement to service connection for an acquired psychiatric condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for an acquired psychiatric condition for reconsideration.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(c).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's petition to reopen the previously disallowed claim for service connection for an acquired psychiatric condition has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board will proceed with a decision on the Veteran's petition to reopen.

New and Material Evidence, and Reconsideration

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R.       §§ 3.104, 20.1100, 20.1103 (2011).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  See id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011); Smith v. West, 12 Vet. App. 312, 314 (1999) (noting that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness.)

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim).

Additionally, if at any time after VA issues a decision on a claim file, VA  associates with the claims relevant official service department records that existed but had not been associated with the claims file when it first decided the claim, VA will reconsider the claim.  See 38 C.F.R. § 3.156(c)(1) (2011).  Such records include service treatment records that are related to a claimed in-service event. 

Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In order to establish service connection for the Veteran's claimed disorder on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, the Veteran filed her original claim of entitlement to service connection for an acquired psychiatric condition in October 2001.  The RO denied the Veteran's claim in October 2003, finding that the Veteran's psychiatric condition preexisted service and that there was no evidence that the condition worsened as a result of service.  The evidence under consideration at the time of the October 2003 denial included certain service treatment records from the Veteran's March 1985 to March 1988 period of active duty service, service treatment records from the Veteran's June 1988 to September 1998 period of reserve service, VA treatment records, and lay statements.  Notably, while the Veteran had informed VA that she had an additional period of active duty service beginning in January 1981, the evidence of record contained no records relating to the Veteran's probable period of active duty service from January 1981 to March 1985.  The Veteran was notified of the denial by letter dated October 2003, including her appellate rights.  The Veteran did not appeal this decision, and the rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

In April 2008, the Veteran filed a claim to reopen her claim for service connection for an acquired psychiatric condition.  Relevant evidence added to the claims file since the time of the October 2003 final denial includes substantial additional lay testimony regarding her history of symptomatology, as well as current treatment records relating to the claimed disability and, most significantly, service department records identifying difficulties experienced during her initial, unconfirmed period of service.  Therefore, the evidence submitted since the final October 2003 rating decision contains relevant service records that were not of record at the time of the prior final adjudication of the Veteran's claim.  Accordingly, the claim for service connection for an acquired psychiatric condition is reopened for reconsideration under the provisions of 38 C.F.R. § 3.156(c)(1) .


ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder is reopened for reconsideration, and the appeal is allowed to this extent only.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that additional development of the record is warranted with respect to both of the Veteran's claims.

The Veteran's available DD Form 214 indicates that she had a period of active duty service from March 1985 to April 1988, and it further indicates that the Veteran had 4 years, 2 months, and 17 days of active service preceding this period.  The Veteran has alleged that this service took place between January 1981 and March 1985, but these service dates have not yet been confirmed.  These dates should be confirmed on remand, and any available treatment records and service personnel records from this period of service should be obtained.  In this regard, the Board recognizes that a formal finding of unavailability of these records was entered by the RO in 2003.  However, the Board finds that it is very unclear from the available record whether it has actually been established that such records are unavailable.

In March 2011, the Veteran submitted evidence indicating that she received Social Security Administration (SSA) disability benefits as of August 2007.  While the evidence does not state the relevant disabilities, the Board notes that when VA receives notice that the Veteran receives SSA disability benefits, VA must acquire a copy of the decision granting such benefits and the supporting medical documents when there is a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records could conceivably be relevant to the matter on appeal.  Therefore, attempts should be made to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2011).

Furthermore, VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the instant case, with respect to the Veteran's reopened claim for service connection for an acquired psychiatric condition, the record contains evidence of current treatment for an acquired psychiatric condition, evidence of in-service treatment for psychiatric issues, and the Veteran's contentions that her psychiatric symptoms have persisted since the time of her active duty service.   Accordingly, this case must be remanded for a VA medical examination to determine the nature of the Veteran's acquired psychiatric condition and whether such disability is related to service.

With regard to a claim such as this one that involves the possible question of aggravation of a preexisting condition, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A.        § 1111 (West 2002).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to . . . manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  See 38 C.F.R. § 3.304(b)(1) (2011).

The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See id.  The Board must follow the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c) (West 2002).

In the instant case, the record suggests that the Veteran may have suffered from an acquired psychiatric condition before active duty military service.  In addition to the possibility of a direct relationship between the Veteran's acquired psychiatric condition and her active duty military service, the possibility of aggravation of a preexisting condition must be considered on remand.

With respect to the Veteran's claim for service connection for residuals of endometrial cancer, the Veteran was diagnosed with endometrial cancer in September 2007.  The record also contains the Veteran's allegation that she experienced an accidental jet-fuel spill in August 1995, which is an event she is competent to describe.  Additionally, the Board notes that the Veteran was treated in July 1987 for asymptomatic endometrial polyps.  The record, therefore, contains evidence of a current disability, an in-service event, injury, or disease, and the Veteran's lay statements regarding the relationship between the in-service event and her subsequent endometrial cancer.  This case must be remanded for a VA medical opinion to determine whether the Veteran's endometrial cancer is etiologically related to service.

Finally, the record indicates that the Veteran has received medical treatment from a number of VA facilities, including the Tulsa Outpatient Clinic, the North Texas Health Care System, the VA Medical Center in Loma Linda, and the VA Medical Center in Oklahoma City.  Medical records from these facilities were most recently requested in April 2009.  On remand, the RO must attempt to obtain any outstanding VA treatment records from these and any other relevant facilities.


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask her to provide any additional evidence or argument pertaining to the issues on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  Associate either with the paper claims file or the Veteran's Virtual VA e-folder all outstanding VA medical records relating to the Veteran's treatment for an acquired psychiatric condition and residuals of endometrial cancer.  This search should include all relevant VA medical facilities, including the Tulsa Outpatient Clinic, the North Texas Health Care System, the VA Medical Center in Loma Linda, and the VA Medical Center in Oklahoma City.

3.  Confirm the Veteran's dates of active duty service, to include the period of active duty service from January 1981 to March 1985.  Attempt to obtain the Veteran's complete service personnel records and service treatment records from the period of active duty service.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  Inform the appellant that she can also provide alternative forms of evidence.

4.  Obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the medical records relied upon concerning that claim.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran and her representative should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims files.

5.  Notify the Veteran that it is her responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6.  After completing the above directives, forward the Veteran's claims file, to include a copy of this Remand, to an appropriate clinician with expertise sufficient to render a competent opinion regarding the etiology Veteran's endometrial cancer.  If the clinician determines that a physical examination is necessary in order to render the below opinions, such an examination should be scheduled.

After thoroughly describing the nature and etiology of the Veteran's endometrial cancer and subsequent status post-hysterectomy, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's endometrial cancer was incurred in or aggravated by the Veteran's active duty military service.  Such opinion should assume that the Veteran experienced an accident in August 1985 in which jet fuel was sprayed onto her abdomen, and it should address the likelihood whether such accident and/or more general exposure to jet fuel while in the military is related to the development of endometrial cancer.  Such opinion should also address the possibility of a relationship between the Veteran's endocervical polyps noted in July 1987 and her endometrial cancer.

7.  After completing the above directives, schedule the Veteran for a VA psychiatric examination with an examiner of appropriate expertise to determine the nature and etiology of the Veteran's acquired psychiatric condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that such a review was conducted.  The examiner must: 

a)  Describe with detail the nature of the Veteran's acquired psychiatric condition.

b)  Provide an opinion whether the Veteran's acquired psychiatric condition clearly and unmistakably (obviously or manifestly) existed prior to her active duty service.  

Then address either c) or d) below, as appropriate:

c)  If the Veteran's acquired psychiatric condition did not clearly and unmistakably exist prior to her active duty service, provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that her acquired psychiatric condition originated during, or is etiologically related to, her active duty service.

d)  If the Veteran's acquired psychiatric condition did clearly and unmistakably exist prior to her active duty service, provide an opinion as to whether the disability clearly and unmistakably (obviously or manifestly) was not aggravated (increased in severity beyond the natural progression of the disability) during her active duty service. 

If any tests or other diagnostic tools are deemed necessary by the examiner, they should be accomplished.  The examiner's written report must be associated with the Veteran's VA claims folder.

The VA examiner must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  

8.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After undertaking any additional development deemed to be necessary, readjudicate the Veteran's claims.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


